     Case 2:15-cv-00531-RFB-EJY Document 342 Filed 04/29/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4   NEWMARK GROUP, INC., G&E                                 Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC and BGC
 5   REAL ESTATE OF NEVADA, LLC
 6                  Plaintiff,                                              ORDER
 7          v.
 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                  Defendants.
13

14          Before the Court is Plaintiffs’ Motion for Leave to File Motion to Compel Directed to Third-
15   Party Subpoena Recipients, and Certain Exhibits, Under Seal. ECF No. 276. No opposition to this
16   Motion was filed by Defendants.
17          As the party seeking to seal a judicial record, Plaintiffs must meet its burden of overcoming
18   the strong presumption in favor of access and public policies favoring disclosure. Kamakana v. City
19   and Cnty. of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (holding that those who seek to
20   maintain the secrecy of documents attached to dispositive motions must meet the high threshold of
21   showing that “compelling reasons” support secrecy). “Many courts have applied the compelling
22   reasons standard to . . . temporary restraining orders.” Ctr. for Auto Safety v. Chrysler Group, LLC,
23   809 F.3d 1092, 1096 n.2 (9th Cir. 2016) (collecting cases); see also Selling Source, LLC v. Red River
24   Ventures, LLC, No. 2:09-cv-01491-JCM-GWF, 2011 WL 1630338, at *5 (finding requests for
25   preliminary injunctive relief should be treated as dispositive motions for purposes of sealing court
26   records) (D. Nev. Apr. 29, 2011). The mere fact that the production of records may lead to a party’s
27   embarrassment, incrimination, or exposure to further litigation will not alone compel the court to
28   seal its records. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir.
                                                     1
     Case 2:15-cv-00531-RFB-EJY Document 342 Filed 04/29/20 Page 2 of 2




 1   2003). Compelling reasons require a demonstration of something more, such as when court files

 2   have become a vehicle for improper purposes, including use of records to gratify private spite,

 3   promote public scandal, disseminate libelous statements, or circulate trade secrets. Nixon v. Warner

 4   Commc’ns, 435 U.S. 589, 598 (1978).

 5             The Court has considered the Motion and the documents sought to be sealed. The Court

 6   finds Exhibits 9, 10, 11, 13, 14, and 15 contain confidential business or personal

 7   information. Therefore, there is compelling reason for granting Plaintiffs’ Motion as to these

 8   Exhibits. However, the Court finds that references to these Exhibits in the redacted portions in

 9   Plaintiffs’ Motion (see pages 9 and 20) contain no business or personal confidential information.

10             Accordingly, IT IS HEREBY ORDERED that Plaintiffs’ Motion for Leave to File Motion

11   to Compel Directed to Third-Party Subpoena Recipients, and Certain Exhibits, Under Seal (ECF No.

12   276) is GRANTED in part and DENIED in part.

13             IT IS FURTHER ORDERED that Exhibits 9, 10, 11, 13, 14, and 15 shall remain sealed.

14             IT IS FURTHER ORDERED that Plaintiffs’ Motion (ECF No. 274) shall remain temporarily

15   sealed.

16             IT IS FURTHER ORDERED that if any party to this dispute wishes to present additional

17   information justifying the continuing to seal portions of Plaintiffs’ Motion (ECF No. 274), such party

18   must do so within ten (10) days of this Order. If no additional information is provided by the close

19   of business on the tenth (10th) day following the date of this Order, the entirety of Plaintiffs’ Motion

20   (ECF No. 274) shall be refiled by Plaintiffs unsealed.

21             DATED: April 29, 2020

22

23
                                                    ELAYNA J. YOUCHAH
24                                                  UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                       2
